Citation Nr: 1219171	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  08-12 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for service-connected corn of the left little toe with a hammer toe deformity.

2.  Entitlement to a higher initial rating for service-connected restrictive lung disease, currently evaluated as noncompensable prior to December 17, 2010, and 30 percent disabling beginning December 17, 2010. 

3.  Entitlement to service connection for helicobacter pylori (claimed as ulcers). 


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel





INTRODUCTION

The Veteran served on a period of active duty for training from October 1983 to April 1984 and active duty from February 1985 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  (Jurisdiction over the appeal was subsequently transferred to the Waco, Texas RO.)  The Veteran perfected an appeal of the July 2005 rating decision to the Board.  In an August 2010 decision, the Board, in pertinent part, remanded claims for higher initial ratings for service- connected corn of the left little toe with hammer toe deformity and restrictive lung disease, and claims for service connection for migraine headaches, lower backache, and helicobacter pylori (claimed as ulcers).  On remand, in an October 2011 rating decision, the Appeals Management Center (AMC) granted service connection for migraine headaches and lower backache.  The disputes in controversy for those issues have been resolved and those claims are no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997).  In a December 2011 rating decision, the AMC granted a higher initial rating of 30 percent for restrictive lung disease effective December 17, 2010.  A December 2011 supplemental statement of the case included the restrictive lung disease issue in accordance with AB v. Brown, 6 Vet. App. 35 (1993), and continued the denials on the left little toe and helicobacter pylori issues.  The case has now been returned to the Board for further appellate action.  The issues before the Board are as stated on the title page of this decision.

The issue of entitlement to service connection for right toe disability has been raised by the record (for reasons set forth herein).  This matter should be addressed by the RO in the first instance, and is therefore referred to the RO for appropriate action.  



The issue of entitlement to service connection for helicobacter pylori (claimed as ulcers) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's left fifth toe disability is manifested by hammertoe deformity with callous that is painful but does not result in any significant functional impairment.

2.  For the period prior to December 2010, pulmonary function testing of the Veteran's restrictive lung disease showed FEV-1, FEV-1/FVC, and Dsb values not 80 percent predicted or lower; she also neither treated her disorder with the requisite medications nor required regular physician's care, and did not suffer from respiratory failures or any of the other requisite characteristic heart ailments.  

3.  For the period beginning December 2010, pulmonary function testing of the Veteran's restrictive lung disease shows FEV-1, FEV-1/FVC, and DLCO (SB) values not 55 percent predicted or lower; she also neither treats her disorder with the requisite medications nor requires regular physician's care, and she does not suffer from respiratory failures or any of the other requisite characteristic heart ailments.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for service-connected corn of the left little toe with a hammer toe deformity have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5282 (2011).

2.  The criteria for an initial compensable evaluation for service-connected restrictive lung disease have not been met prior to December 17, 2010.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.96, 4.97, Diagnostic Code 6602 (2006); 38 C.F.R. §§ 4.1-4.14 (2011).

3.  The criteria for an initial rating in excess of 30 percent for service-connected restrictive lung disease have not been met beginning December 17, 2010.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.96, 4.97, Diagnostic Code 6602 (2006); 38 C.F.R. §§ 4.1-4.14 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2011).  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  Moreover, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (reaffirming that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In June 2004 and October 2006 VCAA letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claims as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  The 2006 VCAA letter and additional letters dated in April 2008 and June 2008 specifically advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  The Veteran's claims were last readjudicated in a supplemental statement of the case issued in December 2011.  The Board finds that VA's duty to notify has been met. 

The record also reflects that VA has made reasonable efforts to assist the Veteran in the development of his claims.  Specifically, the information and evidence that have been associated with the claims file includes service treatment records and records from Blanchfield Army Community Hospital.  Pursuant to the Board's August 2010 Remand directives, the Veteran was afforded VA examinations in December 2010. The Board finds the VA examination reports are adequate for evaluation purposes because the examiners reviewed the claims file, considered the contentions of the Veteran, and thoroughly examined the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate her claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying relevant records, and submitting statements setting forth her contentions.  Thus, she has been provided with a meaningful opportunity to participate in the claims process and has done so.  The Board finds that VA's duty to assist has been met.  Also, the Board finds that there has been substantial compliance with the directives of the August 2010 Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).
  
II.	Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent 
the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2011).  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

	1.	Corn of the Left Little Toe with a Hammer Toe Deformity

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011).  See also 38 C.F.R. § 4.45 (2011) (providing that inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse)).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine. The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  See 38 C.F.R. § 4.45 (2011); see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (providing that painful motion under 38 C.F.R. § 4.59 does not require arthritis).  

In a July 2005 rating decision, the RO granted service connection for corn of the left little toe with a hammer toe deformity and assigned a noncompensable evaluation under Diagnostic Code 5282 effective September 1, 2004, the day following the Veteran's discharge from service.  The RO referenced service treatment records dated March 23, 1999 and May 17, 2001 as the basis for establishing service connection.  The December 2010 VA examination report shows that the examiner noted that the Veteran's complaints were primarily in regard to the right toe and that the Veteran indicated that "her right foot was the one that she had complained about."  The March 23, 1999 and May 17, 2001 service treatment records do reference the right toe as does the Veteran's description of the claimed disability in her original June 2004 claim (see Part A, page 5).  The listing of the claimed disabilities on the June 2004 claim (see Part B, page 1), however, contained a reference to the left toe by the Veteran.  During the course of the appeal, the Veteran also did not claim that service connection was established for the wrong toe.  See July 2007 notice of disagreement and March 2007 VA Form 9.  During the 2010 VA examination, however, the Veteran claimed that she began having problems with her "feet" in service with corns due to hammertoe of "both feet."  Given the foregoing, the Board will proceed with an evaluation of the left toe disability for which service connection has already been established, and as noted above, the matter of entitlement to service connection for a right toe disability is referred to the RO for any appropriate clarification and/or development.  

Under Diagnostic Code 5282, single hammertoes warrant a noncompensable rating.  A 10 percent rating is warranted only when a hammertoe deformity affects all the toes of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5282 (2011).

In the March 2007 VA Form 9, in regard to the "left little toe," the Veteran complained that the corn was very sore and that it was virtually impossible for her to wear a "closed in shoe" due to the tenderness of the corn.      

The December 2010 VA examination report shows that the Veteran reported that she was able to wear shoes on the left foot with fewer problems than with the right foot.  The Veteran indicated that she experienced intermittent problems with remissions and her response to treatments had been fair.  She did not require rest, elevation of the foot, application of heat or cold to the affected area, or medication, and she denied a history of surgery.  Rather, she self-treated the corn by shaving it.  The examiner reported that the Veteran did not describe symptoms of heat, redness, stiffness, fatigability, weakness, or lack of endurance.  Rather, the Veteran complained of pain (while standing, walking, and at rest), and swelling (while standing and walking).  The location of the pain was over the little toe.  The Veteran denied that she experienced flare-ups.  She was able to stand for 15 to 30 minutes, and walk a quarter of a mile.  She did not require assistive devices.  

On physical examination, there was no evidence of painful motion, swelling, instability, or weakness.  There was objective evidence of tenderness with palpation over the 5th toe and "callosities" due to abnormal weight bearing.  There was hammertoe of the 5th toe with no claw foot.   There was no skin or vascular foot abnormality, no evidence of malunion or nonunion of the tarsal or metatarsal bones, and no muscle atrophy of the foot.  The examiner further observed that there was no decreased range of motion of the 5th toe, no functional loss, and no limitations on examination.  The examiner provided a diagnosis of hammertoe, left fifth toe, with callous.  

The examiner found that the left toe disability had no limiting effect on the Veteran's daily activities.  The examiner also found that the disability did not have significant effects on the Veteran's employment or impact her ability to maintain employment.  The Veteran currently worked full time as a behavioral health clinic administrator, a position held for the past one to two years.  Time lost from work was due to other disabilities (chronic fatigue syndrome and depression).  The only work requirement the Veteran had was that she needed to take off her 'closed toed shoes' while at her desk about 90 percent of the time.   

The above evidence shows that only one toe on the left foot is affected by the hammertoe deformity.  The callous that developed from the hammertoe deformity is painful according to the Veteran and tenderness was demonstrated on examination.  The pain, however, does not result in additional functional impairment.  As described above, there was no objectively demonstrated limitation of range of motion, and no objective evidence of painful motion as described under 38 C.F.R. § 4.59 was demonstrated on examination.  Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).  Also, on VA examination the Veteran did not complain of symptoms of fatigability, weakness, or lack of endurance, and more significantly, there was no objectively demonstrated instability or weakness.  The Veteran is competent to describe her symptoms, and she is credible in her belief that the severity of her left toe disability is such that a compensable evaluation is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Her competent and credible lay evidence, however, is outweighed by the competent and credible medical findings of the VA examiner because he has expertise in evaluating the true severity of the Veteran's disability against the backdrop of such disabilities in general.  The VA examiner recognized the Veteran's need to remove a certain type of shoe at times for relief but ultimately found that the left toe disability did not result in true functional impairment on daily activities and employment.  For these reasons, the Board finds that the Veteran's left fifth toe disability does not more nearly approximate disability commensurate with a 10 percent rating under Diagnostic Code 5282.  

The Board has considered the potential applicability of other diagnostic codes.  There is no significant functional impairment involving the left fifth toe much less functional impairment affecting the entire foot to a moderate degree so as to warrant consideration of Diagnostic Code 5284 (foot injuries).  Diagnostic Codes 5276 (flatfoot), 5277 (weak foot), 5278 (claw foot), 5279 (metatarsalgia), 5280 (hallux valgus), 5281 (hallux rigidus), and 5283 (malunion or nonunion of tarsal or metatarsal bones) are not applicable as they describe deformities other than for which service connection has been established. 

	2.	Restrictive Lung Disease

In a July 2005 rating decision, the RO granted service connection for restrictive lung disease and rated the disability by analogy to bronchial asthma under Diagnostic Code 6602, assigning a noncompensable evaluation effective September 1, 2004, the day following the Veteran's discharge from service.  In a December 2011 rating decision, the AMC assigned a higher initial rating of 30 percent effective December 17, 2010, the purported date of a VA examination.  [The date of the examination report is actually December 7, 2010.  The Board will treat the AMC's reporting of the date in the December 2011 rating decision as a mere transposition error that should be fixed at the RO level as to proceed as such is not prejudicial to the Veteran.  The Veteran's monthly benefit payments continued unchanged as the result of the grant of 30 percent rating as a total rating has been in effect since January 16, 2007.]

The rating criteria for respiratory disorders were revised effective October 6, 2006, and apply to claims filed on or after October 6, 2006.  See Schedule for Rating Disabilities; Guidelines for Application of Evaluation Criteria for Certain Respiratory and Cardiovascular Conditions; Evaluation of Hypertension with Heart Disease, 71 Fed. Reg. 52,457-60 (Sept. 6, 2006) ("The provisions of this final rule shall apply to all applications for benefits received by VA on or after the effective date of this final rule.").  As the Veteran's claim was received in June 2004, the revised criteria are not applicable.  

Under Diagnostic Code 6602, a 10 percent rating is assigned where pulmonary function testing reveal that FEV-1 [Forced Expiratory Volume in one second] is 71 to 80 percent predicted; FEV- 1/FVC [Forced Vital Capacity] is 71 to 80 percent; or intermittent inhalational or oral bronchodilator therapy is required.  A 30 percent rating is warranted for FEV-1 of 56 to 70 percent predicted; FEV-1/FVC of 56 to 70 percent; daily inhalational or oral bronchodilator therapy; or inhalational anti-inflammatory medication.  A 60 percent rating is warranted for FEV-1 of 40 to 55 percent predicted; FEV-1/FVC of 40 to 55 percent; at least monthly visits to a physician for required care of exacerbations; or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent rating is warranted for FEV-1 less than 40 percent predicted; FEV-1/FVC less than 40 percent; more than one attack per week with episodes of respiratory failure; or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2006).

Post-bronchodilator findings from the pulmonary function tests are the standard in pulmonary assessment.  See Schedule for Rating Disabilities; Respiratory System, 61 Fed. Reg. 46720, 46723 (Sept. 5, 1996) (noting that VA assesses pulmonary function after bronchodilation as these results reflect the best possible functioning of an individual).

The Board is also cognizant that there is a General Rating Formula for Restrictive Lung Disease for diseases under Diagnostic Codes 6840 through 6845.  A 10 percent is warranted for FEV-1 of 71 to 80 percent predicted, or; FEV- 1/FVC of 71 to 80 percent, or; DLCO (SB) [Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method] of 66 to 80 percent predicted.  A 30 percent rating is warranted for FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) of 56 to 65 percent predicted.  A 60 percent rating is prescribed for FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent rating is prescribed for FEV-1 of less than 40 percent of predicted value, or; FEV-1/FVC of less than 40 percent predicted, or; DLCO (SB) of less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97 (2011).

Period prior to December 2010

In the Veteran's June 2004 claim, she contended that she frequently had difficulty catching her breath (shortness of breath) and she had to sit up to breath.

Service treatment records show that in May 2002, the Veteran was noted to have begun to experience exertional and positional shortness of breath.  Pulmonary function testing (PFT) revealed FEV-1 of 87 percent of predicted value (pre-bronchodilator) and FEV-1 of 87 percent of predicted value (post-bronchodilator), as well as FEV-1/FVC of 118 percent of predicted value (pre-bronchodilator) and FEV-1/FVC of 117 percent of predicted value (post-bronchodilator).  The Dsb was 107 percent of predicted value (pre-bronchodilator).  [A reading of the Dsb ml/min/mmHg is the same as (DLCO) (SB).]  Post-bronchodilator was not conducted but the examiner described the result provided as normal.  It was noted that the test revealed mild restrictive disease.  
Service treatment records do not show that she required inhalational or oral bronchodilator therapy, inhalational anti-inflammatory medication, monthly visits to a physician for required care of exacerbations, or courses of systemic corticosteroids or immuno-suppressive medications.  She also did not experience respiratory attacks with episodes of respiratory failure or heart problems.

Blanchfield Army Community Hospital records dated through May 2008 are only significant for a November 2007 record that noted that the Veteran had shortness of breath with exercise.  

The above evidence shows that the Veteran's restrictive lung disease was manifested by episodes of exertional and positional shortness of breath.  The PFT, however, showed that the disability was not productive of FEV-1 and FEV-1/FVC values of 80 percent predicted or lower.  As for the Dsb, only the pre-bronchodilator value was of record which the examiner described as "normal."  Thus, the pre-bronchodilator value (which generally represents the worst possible functioning of an individual) shows that at worst, the Dsb value was not 80 percent predicted or lower.  The above evidence further shows that the Veteran neither treated her disorder with the requisite medications nor required regular physician's care.  Also, the Veteran did not suffer from respiratory failures or any of the other requisite characteristic heart ailments.  The Veteran is competent to describe her symptoms, and she is credible in her belief that the severity of her lung disease is such that a higher rating is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  The severity of the lung disability, however, is graded on the results of a test that the Veteran is not competent to administer or interpret, and the disability is further evaluated based on the necessity of certain kinds of medications, the presence of certain symptoms, and a special kind of physician's care.  The Veteran's competent and credible lay evidence is outweighed by the competent and credible medical findings necessary to evaluate the disability under the rating criteria.  The medical findings show that the currently assigned rating is appropriate.  For these reasons, the Board finds that the Veteran is not entitled to a compensable evaluation under Diagnostic Code 6602 (or in the alternative under the General Rating Formula for Restrictive Lung Disease) for the period prior to December 2010. 

Period beginning December 2010

The December 2010 VA examination report shows that the Veteran complained of shortness of breath when walking up the stairs.  She experienced shortness of breath if she got excited or anxious.  She denied that she was currently receiving any treatment.  She had no history of respiratory failure, cor pulmonale, right ventricle hypertrophy, or pulmonary hypertension.  

The examiner reported that the cardiac examination findings revealed no evidence of congestive heart failure or pulmonary hypertension and the pulmonary examination findings revealed no evidence of abnormal breath sounds.  The examiner additionally noted that there was no evidence of cor pulmonale, pulmonary hypertension, or right ventricular hypertrophy.  Asthma also was not present.  As for conditions that might be associated with pulmonary restrictive disease, the examiner answered in the negative.  The examiner provided a diagnosis of dyspnea, exertional.  In regard to the impact of the disability on daily activities, the examiner found that there were minimal to moderate effects on chores, exercise, and recreation.  While the Veteran complained that she experienced shortness of breath with minimal exertion such as walking down the hall, the examiner observed that the Veteran displayed no shortness of breath while walking to or from the examination room.  In regard to the impact of the disability on the Veteran's occupation, the examiner indicated that there were none.  The examiner reasoned that her work was sedentary, primarily working at a desk, and should not be affected in any way by her exertional dyspnea.  

The February 2011 pulmonary function testing revealed FEV-1 of 77 percent of predicted value (pre-bronchodilator) and FEV-1 of 71 percent of predicted value (post-bronchodilator), as well as FEV-1/FVC of 78 percent of predicted value (pre-bronchodilator) and FEV-1/FVC of 70 percent of predicted value (post-bronchodilator).  The DLCO was 76 percent of predicted value (pre-bronchodilator).  The examiner described the overall results as "normal" and that there was no significant positive bronchodilator response.  In an addendum, the VA examiner commented that there was no change in the Veteran's diagnosis after his review of the PFTs.  

The above evidence shows that the Veteran's restrictive lung disease continues to be manifested by episodes of exertional shortness of breath.  The PFT shows that the disability is not productive of FEV-1 and FEV-1/FVC values of 55 percent predicted or lower.  As for the DLCO (SB), only the pre-bronchodilator value is of record which shows that even at worst, the value is not 55 percent predicted or lower.  The above evidence further shows that the Veteran neither treats her disorder with the requisite medications nor requires regular physician's care.  Also, the evidence does not show that the Veteran suffers from respiratory failures or any of the other requisite characteristic heart ailments.  For the same reasons as discussed above, the Veteran's competent and credible lay evidence on her symptoms is outweighed by the competent and credible medical findings necessary to evaluate the disability under the rating criteria.  The medical findings show that the currently assigned rating is appropriate.  For these reasons, the Board finds that the Veteran is not entitled to an initial rating in excess of 30 percent under Diagnostic Code 6602 (or in the alternative under the General Rating Formula for Restrictive Lung Disease) for the period beginning December 2010. 

      3.	Staged Rating, Extra-Schedular Rating, and TDIU

As for the Veteran's left fifth toe disability, it has not been shown to be manifested by greater than the criteria associated with the rating assigned under the designated diagnostic code during any portion of the appeal period.  Accordingly, staged ratings are not in order and the assigned rating is appropriate for the entire period of the Veteran's appeal.  Fenderson, 12 Vet. App. at 126.  As for the restrictive lung disease, the Veteran is currently assigned staged ratings as the factual findings show distinct time periods where the service-connected disability exhibits symptoms that warrant different ratings.  

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1)(2011); Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are not inadequate.  An evaluation in excess of the assigned ratings is provided for certain manifestations of the service-connected disabilities, but the evidence reflects that those manifestations are not present in this case.  The Veteran primarily complains of a painful corn of the left fifth toe and shortness of breath.  These are not exceptional or unusual features of the disabilities and are symptoms contemplated in the rating criteria and related regulations.  As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.

Finally, the Board also recognizes that the Court of Appeals for Veterans Claims has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Veteran has not contended that her left fifth toe and restrictive lung disease disabilities, singularly or collectively, render her unemployable and the evidence does not otherwise suggest that this is the case.  See June 2005 VA mental examination report, July 2007 VA chronic fatigue syndrome examination report, December 2010 VA examination reports.  Indeed, the VA examiner described that the Veteran's left fifth toe disability and restrictive lung disease did not result in true functional impairment on her employment.  Moreover, the record reflects that the Veteran is employed.  For these reasons, the Board finds that a claim for TDIU has neither been raised by the Veteran nor by the record in regard to the rating issues before the Board. 

In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  The preponderance of the evidence, however, is against the Veteran's claim and so that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial compensable evaluation for service-connected corn of the left little toe is denied.

An initial compensable evaluation for service-connected restrictive lung disease for the period prior to December 17, 2010 is denied.  

An initial rating in excess of 30 percent for service-connected restrictive lung disease for the period beginning December 17, 2010 is denied. 





REMAND

Helicobacter Pylori (claimed as ulcers)

In the August 2010 Remand, the Board found a VA examination was necessary to substantiate the Veteran's claim.  The December 2010 VA examination report reflects that the examiner provided a diagnosis of "helicobactor pylori infection, remote, treated with no current treatment, controlled with diet."  For "problem associated with the diagnosis," the examiner noted "H. pylori problems."  In a December 2011 addendum, the examiner provided an opinion that the Veteran's helicobacter pylori was not caused by or aggravated by the Veteran's military service.  In the rationale portion of the opinion, the examiner provided the following:

The Veteran was diagnosed with and treated for H-pylori and GI problems while she was in the military.  H-pylori was caused by the service and it was not aggravated by the service.  She did have it was [sic] in the service and it was treated by military doctors, so if the question is did she have H-pylori while in the service the answer would be yes, but it was not caused by the service.

The fact that the Veteran was diagnosed and treated for helicobacter pylori in service was known to the Board at the time of the prior Remand.  The Board sought an opinion on whether the Veteran currently suffered from ulcers or any other disorder related to helicobacter pylori, and if so, whether such disability was etiologically related to the in-service bout of helicobacter pylori.  Helicobacter pylori is a species of bacteria that causes gastritis and pyloric ulcers.  See Rodgers v. Shinseki, No. 08-105, 2009 WL 3236281, at *1 (Vet. App. Oct. 9, 2009) (unpublished single-judge disposition).  The examiner noted that the Veteran's "helicobactor pylori infection" was "controlled with diet" and that she had "H. pylori problems," which suggests the presence of a current chronic disability but the examiner did not specify the disease entity.  Moreover, the rationale portion of the opinion is further inadequate to the extent that the examiner recognized the in-service bout with helicobacter pylori and then concluded that it was "not caused by the service" without addressing whether any current disability was related to the in-service infection.  

The Board is obligated by law to ensure that the RO (AMC) complies with its directives as well as those of the Court.  The Court has stated that compliance by the Board or the RO (AMC) is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The appeal must be remanded for compliance with the August 2010 Board remand.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination in connection with her helicobacter pylori (ulcers) claim.  The claims file should be provided to and reviewed by the examiner, including the December 2010 VA examination report.  All tests deemed necessary should be conducted and the results reported.  Following examination of the Veteran and review of the claims file, the examiner should opine as to the following:

(i.) Does the Veteran suffer from a chronic disability (e.g., gastritis, ulcers, etc.) consistent with exposure to helicobacter pylori?

(ii.) If yes, is it at least as likely as not (50 percent probability or greater) that such disability is etiologically related to the Veteran's documented in-service bout with helicobacter pylori? 

The examiner should provide a rationale for all opinions expressed.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

2.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


